Case 7:13-cr-00186-CS Document 28 Filed 04/27/20 Page 1of1

UNITED STATES DISTRICT COURT L
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-against- 13-cr-186 (CS)
MARCUS CHESTNUT,

Defendant.

Whereas, on March 27, 2018, the defendant was presented before this Court for proceedings
on whether he had violated the terms and conditions of supervised release,which proceedings
continued until July 31, 2018, and

Whereas the defendant had previously been represented on the above-captioned indictment
by Theodore S. Green, as appointed counsel pursuant to the Criminal Justice Act, and

Whereas the Court determined that the defendant should continue to have court-appointed
counsel under the Criminal Justice Act for the aforementioned violation of supervised release
proceeding, it is hereby

Ordered that Theodore S. Green is appointed as counsel under the Criminal Justice Act to
represent the defendant in the aforementioned proceedings and that this Order shall be nunc pro tunc

as of March 27, 2018.

Dated: f | x | re /
Hon. Cathy Seibel
United States District Judge

 
